Citation Nr: 0729522	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a chest 
injury, to include a heart disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This initially came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the RO declined to 
find that new and material evidence was received to reopen 
the veteran's claim for service connection for a "chest 
injury." 

In April 2006, the Board recharacterized the veteran's claim 
on appeal based on testimony and argument during his April 
2005 hearing at the RO before the undersigned.  The Board 
determined that new and material evidence was received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a chest injury, to include a 
heart disorder, and remanded the reopened claim to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further development..  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a May 2007 supplemental 
statement of the case(SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal been accomplished.  

2.  Residuals of a chest injury, to include a heart disorder, 
were not shown during service or within the first post-
service year, and the objective and probative medical 
evidence of record preponderates against a finding that any 
currently diagnosed residuals of a chest injury, to include a 
heart disorder, are related to active service.



CONCLUSION OF LAW

Residuals of a chest injury, to include a heart disorder, 
were not incurred in or aggravated by active military 
service, nor may cardiovascular-renal disease including 
hypertension, be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  In the May 2007 supplemental statement of 
the case, the RO provided the veteran with notice consistent 
with holding of the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) in 
Dingess.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the July 2003 letter-which meets the 
first three of Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirements.  A May 
2006 letter from the RO/AMC informed the appellant to advise 
VA of and to submit any further evidence that is relevant to 
the claim, explicitly told him to send any medical reports 
that he had, and informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of each notice described above, and opportunity for the 
appellant to respond, the May 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, along with a transcript of the 
veteran's Board hearing and various written statements by the 
veteran and his representative, on his behalf.  In the 
Board's April 2006 remand, it directed the RO/AMC to make 
another attempt to obtain any reports of medical treatment 
rendered at the Nurnberg Army Hospital on or about September 
21, 1968.  The RO and the AMC have documented in the claims 
file their unsuccessful efforts to obtain such records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The veteran claims that he incurred chest injury residuals, 
resulting in subsequently diagnosed cardiac-related 
disorders, as a result of involvement in an automobile 
accident during his period of active service in 1968.  A DA 
Form 285, accident report, shows that, while traveling to 
quarters on September 21, 1968, he was involved in an 
automobile accident, at which time he incurred cuts and 
bruises to his arms and face.  He was transported to the 
Nurnberg Army Hospital by the Bavarian Red Cross.  The 
accident report shows that he missed no days due to the 
accident.  The veteran's automobile was noted to be a "total 
loss."  

The veteran's service medical records do not refer to his 
involvement in any motor vehicle accident or of the 
incurrence of a chest injury or heart problems.  The 
veteran's August 1968 separation examination does not note 
any abnormalities of the chest or heart nor is it referable 
to pectus excavatum.  In a Report of Medical History attached 
to the separation examination, the veteran disclosed that he 
was rejected for military service in September 1963 because 
of cracked or broken ribs.

Post service, during an August 1974 VA examination, the 
veteran indicated that he had injured his lower sternum.  
Pectus excavatum was diagnosed.  X-ray examination of the 
chest showed no active chest disease.  

An October 1978 letter from a private physician shows that 
the veteran was involved in an automobile accident in 
September 1978.  As a result, a cervical sprain and a lumbar 
strain were diagnosed.

A July 1999 private hospital discharge summary includes 
diagnoses of paroxysmal atrial fibrillation and 
arteriosclerotic heart disease.  A private hospital discharge 
summary shows that the veteran was admitted in October 1999 
following incurring a myocardial infarction.  He underwent 
coronary bypass surgery on October 13, 1999.

During his April 2005 Board hearing, the veteran testified 
that he broke the steering wheel of his car in the September 
1968 accident, and incurred a chest injury.  (See page six of 
transcript).  He added that x-ray examination of his chest at 
Nurnberg Army Hospital showed that his chest was bruised, and 
that he may have suffered from bleeding.  (See page seven of 
transcript).  He also claimed that he was supposed to have 
returned to the hospital for further x-rays because the 
doctor told him those taken on the day of the accident were 
too dark to read.  (See page seven of transcript).  The 
veteran testified that military police were not on the scene 
right away, but the Bavarian Red Cross was there, and that he 
went in and out of consciousness.  (See pages 5 and 6 of 
transcript).  The veteran also testified that, when he had 
bypass surgery in 1999, doctors asked him when he previously 
had bypass surgery.  The veteran denied previous bypass 
surgery, said that he suspected the evidence of a previous 
bypass surgery was related to his 1968 chest injury, and 
testified that one doctor told him that was a possibility.  
(See pages 18 to 20 of transcript).

The veteran underwent VA examination in November 2006.  
According to the examination report, the veteran said he fell 
asleep at the wheel of his car while returning home after 
serving over 30 hours continuously on guard duty.  In the 
subsequent accident, his vehicle ran into a parked car.  As 
there were no seatbelts then, the veteran related that the 
impact of his head and shoulders and stomach broke the 
steering wheel and the steering column actually jammed into 
his chest.  The veteran went in and out of consciousness when 
sent to the hospital, and then was placed on restrictive duty 
for 14 days in his quarters.  He returned to work before 
discharge, but his clerk position was not very physically 
demanding.  The veteran told the examiner that his service 
discharge examination was never been completed.  He also 
claimed that he turned to street drugs to help him relieve 
his pain.  Post service, he took drugs and then spent some 26 
years in prison.  The veteran denied ever having to exert 
himself at work, including prison jobs.  An episode of atrial 
fibrillation in prison in 1999 led to the discovery of his 
coronary artery disease, and a history of an old inferior 
infarction which the veteran could not recall.  Post surgery, 
the veteran reported no chest pain.  He only had to take 
nitroglycerin once since 1999.  The veteran had shortness of 
breath, but was diagnosed with chronic bullous emphysema.  
There was also a diagnosis of congestive heart failure, but 
this was well compensated with an ejection fraction between 
55 percent and 65 percent.  The veteran continued on long 
term anticoagulation for his atrial fibrillation.

Upon physical examination and review of findings of an August 
2006 echocardiogram that were consistent with hypertensive 
heart disease, the VA examiner's clinical impression was 
coronary artery disease status post three-vessel coronary 
artery bypass graft in 1999, atrial fibrillation with a well-
controlled rate, currently on long term anticoagulation, and 
congestive heart failure that was well-compensated with 
ejection fraction of 55 percent to 65 percent.

In the November 2006 VA examiner's opinion, the veteran had 
pectus excavatum that the physician described as a congenital 
chest wall deformity not incurred by an injury.  The VA 
examiner said that the veteran's coronary artery disease, 
atrial fibrillation and congestive heart failure all 
represented disease processes and were not residuals of an 
injury.  The VA examiner found that they were incurred 
several years prior to 1999, but after 1975.  The examiner 
explained that the veteran was noted to have a concave chest, 
a normal chest x-ray and a normal electrocardiogram (EKG) 
during an examination in April 1975.  She noted that the next 
available record was dated in 1999, when an EKG demonstrated 
atrial fibrillation with evidence of old inferior infarction, 
indeterminate age and anteroseptal infarction with persistent 
R, S, T segment elevation.  She also noted that the veteran 
at that time reported a history of coronary arteriosclerotic 
heart disease and hypertension.  The claims file also 
documented that the veteran reported a several-year history 
of exertional substernal tightness and was on cardiac 
medications at this time in 1999.

The VA examiner opined that it was less likely than not that 
the veteran's coronary artery disease was a result of his 
service, including the 1968 motor vehicle accident.  Her 
rationale was that there was no documentation in the claims 
file, but for cuts and bruises to the face and arms.  There 
was documentation that the veteran reported in 1976 (actually 
1978) that he had been in another motor vehicle accident, but 
had no chest injury at that time.  She also noted that a 
chest x-ray, taken years after the 1968 in-service accident, 
was reported as normal.  Further, the examiner noted that 
blunt force injury to the chest would cause acute injury to 
the heart, not chronic heart disease.  She noted that the 
veteran developed coronary artery disease 31 years after the 
injury in question and that it was more likely than not 
secondary to his hypertension and history of smoking and not 
as likely as not due to blunt force trauma to the chest 31 
years earlier.  


III.  Legal Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007). While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Initially, the Board notes that congenital or developmental 
defects and refractive errors of the eyes are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) in 
essence held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexists a claimant's military service, but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition.  Congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id

Here, the Board notes that the November 2006 VA examiner 
found that the veteran's pectus excavatum was a congenital 
deformity not incurred by an injury.  Pectus excavatum is 
defined as a "hollow at the lower part of the chest caused by 
a backward displacement of the xiphoid cartilage."  Stedman's 
Medical Dictionary, 27th ed., at 1335.  The veteran's pectus 
excavatum is a constitutional or developmental abnormality 
and not a disability under the law, thus, he cannot be 
compensated for this congenital deformity.  Nor was this 
condition noted during the veteran's military service, to 
include as part of his August 1968 separation examination 
noted above.

Further, there no objective medical evidence of any 
superimposed injury in service or disease, such that the 
resultant disability might be service-connected.  The 
complete record is devoid of any probative medical evidence 
in the record linking the veteran's pectus excavatum with 
either the September 1968 motor vehicle accident in service 
or with his subsequently diagnosed cardiovascular disorders, 
including coronary artery disease, atrial fibrillation, or 
congestive heart failure. 

The Board notes that the recent post service record, as set 
forth above, is replete with notations of heart disease.  The 
November 2006 VA examiner diagnosed coronary artery disease 
status post three-vessel coronary artery bypass graft in 
1999, atrial fibrillation with a well-controlled rate, 
currently on long term anticoagulation, and congestive heart 
failure that was well-compensated with ejection fraction of 
55 percent to 65 percent.  While this evidence supports a 
finding of current heart disability, the VA examiner 
specifically found that the veteran's coronary artery 
disease, atrial fibrillation and congestive heart failure all 
represented disease processes and were not residuals of an 
injury, such as the chest injury claimed by the veteran.  In 
fact, the VA physician clearly stated that a blunt force 
injury to the chest would cause acute injury to the heart, 
not chronic heart disease, diagnosed 30 years after 
discharge, and more likely than not due to his hypertension 
and history of smoking.  There is no clinical evidence that 
hypertension was diagnosed within a year of the veteran's 
discharge from active service.

Nor does the probative medical evidence of record reflect the 
presence of a chronic heart or chest disability during the 
veteran's period of active service.  Service medical records 
are negative for revelations of the incurrence of a chest 
injury or heart problems.  While the RO was unsuccessful in 
locating Nurnberg Army Hospital records, which the veteran 
contends would include a chest x-ray reflecting a bruised 
chest, the available DA Form 285 accident report indicates 
that the veteran only suffered cuts and bruises to his arms 
and face, and was not hospitalized as a result of the motor 
vehicle accident that he claims caused his chest injury.  
Furthermore, his August 1968 separation examination does not 
reflect any finding of heart or chest abnormalities. 

Significantly, the Board notes that the only competent and 
probative medical opinion to directly address whether there 
exists a medical nexus between the veteran's current heart 
disease and service weighs against the veteran's claim.  The 
November 2006 VA examiner, after a review of the veteran's 
medical records, opined that it was less likely than not that 
the veteran's coronary artery disease was a result of his 
service, including the 1968 motor vehicle accident.  Her 
rationale was that there was no documentation of such a 
connection in the claims file, but for cuts and bruises noted 
to the face and arms.  There was documentation that the 
veteran reported in the 1970s that he had been in another 
motor vehicle accident, but he had no chest injury at that 
time.  She also noted that a chest x-ray, years after the 
1968 in-service accident, that was reported as normal.  
Moreover, the examiner noted that blunt force injury to the 
chest would cause acute injury to the heart, not chronic 
heart disease.  She noted that the veteran developed coronary 
artery disease 31 years after the service injury in question 
and that coronary artery disease was more likely than not 
secondary to the veteran's hypertension and his history of 
smoking and not as likely as not due to blunt force trauma to 
the chest 31 years earlier.

The Board finds that the November 2006 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his representative 
on his behalf.  However, to whatever extent these assertions 
are being offered on the medical nexus question, the Board 
points out that questions of medical diagnosis and causation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  As a layperson is without the appropriate 
medical training and expertise, none is competent to provide 
a probative opinion on a medical matter.  See Bostain v.  
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed residuals 
of a chest injury to include a heart disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a chest injury to include a 
heart disorder.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for residuals of a chest injury to include 
a heart disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a chest injury to include a heart disorder is 
not warranted.


ORDER

Service connection for residuals of a chest injury, to 
include a heart disorder, is denied.

____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


